NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 29 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GREGORY C. BONTEMPS,                             No. 16-16418

                Plaintiff-Appellant,             D.C. No. 2:13-cv-00506-MCE-EFB

 v.
                                                 MEMORANDUM*
HARPER, Correctional Sergeant, High
Desert State Prison,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Gregory C. Bontemps, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after revoking his in forma pauperis status (“IFP”) on the ground that

Bontemps has “three strikes” under 28 U.S.C. § 1915(g). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Washington v. L.A. Cty. Sheriff’s

Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We affirm.

      The district court properly revoked Bontemps’ IFP status because at least

three of Bontemps’ prior cases qualified as “strikes” under 28 U.S.C. § 1915. See

Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district

court dismisses a complaint on the ground that it fails to state a claim, (2) the court

grants leave to amend, and (3) the plaintiff then fails to file an amended complaint,

the dismissal counts as a strike under § 1915(g).”); Knapp v. Hogan, 738 F.3d

1106, 1109 (9th Cir. 2013) (defining when a case is frivolous or malicious, or fails

to state a claim under 28 U.S.C. § 1915, and can be considered a strike).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      16-16418